Title: To George Washington from Clement Biddle, 31 March 1788
From: Biddle, Clement
To: Washington, George

 

Ph[iladelphi]a March 31 1788

Your esteemed favour of 24 Inst. with 40 Ds. in Bank Notes Came to hand by last post. No other vessel has yet offered for Alexandria. Mr Peters having sent me two Letters & a small Box to forward and the Letters containing some Garden seed I have covered them by post & shall not fail to send the Box which Contains some Roots by first Conveyance I am &c.

C. Biddle

